Title: From George Washington to Colonel Thomas Clark, 1 March 1779
From: Washington, George
To: Clark, Thomas


Sir
Head Quarters Middle Brook 1st March 1779.

I have yours of the 26th ulto by Capt. Armstrong who carries up 25000 dollars for the purpose of reinlisting, when that is expended you can upon application be furnished with a further sum.
Be pleased to keep me informed of every move of the Enemy while they remain on this side of Hudsons River, or should they return, it will be a satisfaction to me to know it. I am &c.
P.S. When the present sum is expended be pleased to furnish me with a list of Men recruited their Regiment & Company.
